DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-20, in the reply filed on 01 July 2021 is acknowledged.  The traversal is on the ground(s) that a thorough search for the subject matter of any one group of claims would encompass a search for the subject matter of the remaining claims.  This is not found persuasive because additional search would be required to perform a thorough search for the subject matter of the non-elected groups.
The requirement is still deemed proper and is therefore made FINAL.
Claims 21-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01 July 2021.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 10, 94, 16, t0, t1.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 16A.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: On page 2 of the specification, "a forcible holding of breathing affects, for example, a pulse wave to deviate a value..." should be "a forcible holding of breathing causes, for example, a pulse wave to deviate a value..." or similar.  
Appropriate correction is required.
Claim Objections
Claim 8 is objected to because of the following informalities:  "indicating that the subject starts breathing" should likely be "indicating the the subject has started breathing".  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: notification unit in claims 1-3, 7, and 9-16; measuring unit in claims 1, 3, 8-10, 12-14, and 18-19; detecting unit in claims 2-6; receiving unit in claims 7-8; input device in claim 20; display device in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “when a period from when the notification unit issues the notification to resume breathing to when the subject resumes breathing is within a predetermined period” in lines 2-4 of the claim. There is insufficient clarity in this limitation. In particular, it is not clear whether the claim is intended to refer to a duration of time between issuing the notification and the subject resuming breathing being within some other duration of time, or if the claim is intended to refer to the period of time between issuing the notification and the subject resuming breathing occurring during a specific period of time (i.e. overnight). At present, the claim is interpreted as referring to  a duration of time between issuing the notification and the subject resuming breathing being falling within some other duration of time (e.g. between 3 and 5 seconds).
Claim 10 recites the limitation “when a period from when the notification unit issues the notification to resume breathing to when the subject resumes breathing exceeds a predetermined period” in lines 2-4 of the claim. There is insufficient clarity in this limitation. In particular, it is not clear 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US
Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline Federal Register Vol. 84, No., Jan
2019)), determination of the subject matter eligibility under the 35 U.S.C. 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong One), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong Two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination provide "inventive concept" that would amount to significantly more than the judicial exception. If the 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "a notification unit that notifies a subject holding breath to resume breathing when a specified time to hold breath is reached and a measuring unit that measures an oxygen circulation time representing a time required for oxygen taken into a body of the subject by resumption of breathing by the subject to reach a predetermined site." This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 1 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 1, the limitations "a notification unit that notifies a subject holding breath to resume breathing when a specified time to hold breath is reached and a measuring unit that measures an oxygen circulation time representing a time required for oxygen taken into a body of the subject by resumption of breathing by the subject to reach a predetermined site" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites no additional limitations. The limitations of “a notification unit” and “a measuring unit” constitute extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a 
	In Step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception. 
	In Summary, claim 1 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 2-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 1, which was rejected under 35 U.S.C. 101 in paragraph 19 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 1, or comprise significantly more than the limitations of claim 1. 
Besides the abstract idea of claim 1, claim 2 recites the limitation “a detecting unit that detects whether the subject is breathing, wherein the notification unit issues the notification to resume breathing when an elapsed time from when the detecting unit detects a stoppage of breathing of the subject reaches the specified time.” The limitations of “a detecting unit” and “a notification unit” constitute extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic notification unit such as a display and a sensor or other detecting device, which Persidsky (U.S. 20150342518 A1) describes as well-understood and conventional in its description of an external computing platform including a display, such as a laptop, desktop, tablet, smart phone, PDA, or watch computer (Paragraph 0227) as well as its description of established candidate technologies for measuring a respiration rate (Paragraphs 0016-0019, 0024). It is additionally noted that these elements would be obvious to combine with the elements as described by Ando in paragraph 19 above, such that the combination of elements remains well-understood, routine, or conventional. The claim element of claim 1 of a biometric information measuring apparatus is recited with a high level of generality (as written, the actions of the notification unit and measuring unit may be performed by a human with a generic computer). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.

Besides the abstract idea of claims 1 and 2, claim 4 recites the limitation “wherein the detecting unit detects whether the subject is breathing by detecting an airflow in a mouth or nose of the subject.” The claim element of claim 1 of a biometric information measuring apparatus is recited with a high level of generality (as written, the actions of the notification unit and measuring unit may be performed by a human with a generic computer). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claims 1 and 2, claim 5 recites the limitation “wherein the detecting unit detects whether the subject is breathing by detecting a change in an amplitude of a pulse wave of the subject.” The claim element of claim 1 of a biometric information measuring apparatus is recited with a high level of generality (as written, the actions of the notification unit and measuring unit may be performed by a human with a generic computer). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claims 1 and 2, claim 6 recites the limitation “wherein the detecting unit detects whether the subject is breathing by detecting a movement of a chest of the subject.” The claim element of claim 1 of a biometric information measuring apparatus is recited with a high level of generality (as written, the actions of the notification unit and measuring unit may be performed by a 
Besides the abstract idea of claim 1, claim 7 recites the limitation “a receiving unit that receives information that indicates that breathing of the subject is stopped and is notified by an operation by the subject or a measurer who measures biometric information on the subject, wherein the notification unit issues the notification to resume breathing when an elapsed time from when the receiving unit receives the information indicating that breathing of the subject is stopped reaches the specified time.” The limitation of “a receiving unit” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic receiving unit such as a generic sensor or generic input device, which Persidsky (U.S. 20150342518 A1) describes as well-understood and conventional in its description of established candidate technologies for measuring a respiration rate (Paragraphs 0016-0019, 0024) and input devices such as a keyboard, mouse, touchpad, touch screen, or one or more buttons (Paragraph 0227). It is additionally noted that these elements would be obvious to combine with the elements as described by Ando in paragraph 19 above, such that the combination of elements remains well-understood, routine, or conventional. The claim element of claim 1 of a biometric information measuring apparatus is recited with a high level of generality (as written, the actions of the notification unit and measuring unit may be performed by a human with a generic computer). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claims 1 and 7, claim 8 recites the limitation “wherein the measuring unit measures the oxygen circulation time when the receiving unit receives information indicating that the subject starts breathing after the notification to resume breathing is issued.” The claim element of claim 1 of a biometric information measuring apparatus is recited with a high level of 
Besides the abstract idea of claim 1, claim 9 recites the limitation “wherein the measuring unit measures the oxygen circulation time when a period from when the notification unit issues the notification to resume breathing to when the subject resumes breathing is within a predetermined period.” The claim element of claim 1 of a biometric information measuring apparatus is recited with a high level of generality (as written, the actions of the notification unit and measuring unit may be performed by a human with a generic computer). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 10 recites the limitation “wherein the measuring unit stops measuring the oxygen circulation time when a period from when the notification unit issues the notification to resume breathing to when the subject resumes breathing exceeds a predetermined period.” The claim element of claim 1 of a biometric information measuring apparatus is recited with a high level of generality (as written, the actions of the notification unit and measuring unit may be performed by a human with a generic computer). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 11 recites the limitation “wherein the notification unit notifies the subject to stop breathing and issues the notification to resume breathing when an elapsed time from the notification to stop breathing reaches the specified time.” The claim element of claim 1 of a biometric information measuring apparatus is recited with a high level of generality (as written, the actions of the notification unit and measuring unit may be performed by a human with a generic computer). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.

Besides the abstract idea of claims 1 and 12, claim 13 recites the limitation “wherein the measuring unit continuously measures the oxygen circulation time after the notification unit issues the notification to resume breathing.” The claim element of claim 1 of a biometric information measuring apparatus is recited with a high level of generality (as written, the actions of the notification unit and measuring unit may be performed by a human with a generic computer). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claims 1 and 12, claim 14 recites the limitation “wherein the measuring unit measures the oxygen circulation time after elapse of a predetermined time after the notification unit has issued the notification to resume breathing.” The claim element of claim 1 of a biometric information measuring apparatus is recited with a high level of generality (as written, the actions of the notification unit and measuring unit may be performed by a human with a generic computer). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claims 1 and 11, claim 15 recites the limitation “wherein the notification unit notifies the subject of a remaining time until the notification to stop breathing is issued.” The claim element of claim 1 of a biometric information measuring apparatus is recited with a high level of generality (as written, the actions of the notification unit and measuring unit may be 
Besides the abstract idea of claim 1, claim 16 recites the limitation “wherein the notification unit notifies the subject of a remaining time until the specified time is reached while the subject is holding breath.” The claim element of claim 1 of a biometric information measuring apparatus is recited with a high level of generality (as written, the actions of the notification unit and measuring unit may be performed by a human with a generic computer). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 17 recites the limitation “wherein the specified time is adjusted for each subject.” The claim element of claim 1 of a biometric information measuring apparatus is recited with a high level of generality (as written, the actions of the notification unit and measuring unit may be performed by a human with a generic computer). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 18 recites the limitation “wherein the measuring unit measures the oxygen circulation time using an oxygen saturation indicating an oxygen concentration of blood at a predetermined site of the subject.” The claim element of claim 1 of a biometric information measuring apparatus is recited with a high level of generality (as written, the actions of the notification unit and measuring unit may be performed by a human with a generic computer). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claims 1 and 18, claim 19 recites the limitation “wherein the measuring unit measures the oxygen circulation time using the oxygen saturation indicating the oxygen concentration of blood in a finger of the subject as the predetermined site of the subject.” The claim element of claim 1 of a biometric information measuring apparatus is recited with a high level of generality (as written, the actions of the notification unit and measuring unit may be performed by a 
Besides the abstract idea of claim 1, claim 20 recites the limitation “an input device that receives an operation by the subject or a measurer who measures biometric information on the subject; and a display device that displays the notification to resume breathing.” The limitations of “an input device” and “a display device” constitute extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic input device such as a generic sensor or other generic input device as well as a generic display device which Persidsky (U.S. 20150342518 A1) describes as well-understood and conventional in its description of established candidate technologies for measuring a respiration rate (Paragraphs 0016-0019, 0024) and input devices such as a keyboard, mouse, touchpad, touch screen, or one or more buttons (Paragraph 0227) as well as a display which is part of the same system and which may be part of a traditional personal computer device (Paragraph 0031). It is additionally noted that these elements would be obvious to combine with the elements as described by Ando in paragraph 19 above, such that the combination of elements remains well-understood, routine, or conventional. The claim element of claim 1 of a biometric information measuring apparatus is recited with a high level of generality (as written, the actions of the notification unit and measuring unit may be performed by a human with a generic computer). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-4, 6-8, and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Persidsky (U.S. 20150342518 A1) in view of Ando (U.S. 20170119254 A1).
Regarding claim 1, Persidsky teaches a biometric information measuring apparatus (Breath training device 100, Fig. 1) comprising: a notification unit (Fig. 6—display 168) that notifies a subject holding breath to resume breathing when a specified time to hold breath is reached (Fig. 59—specify breath pattern, including minimum and maximum breath hold time; Fig. 134—breath hold indicator will change colors if maximum breath hold time is exceeded to indicate that breathing should resume; Fig. 146—Retention after exhalation zone 402 is a blank gap between inhalation and exhalation zones which notify the user when to hold their breath and when they should resume breathing; Paragraph 0331—display breath hold indicator in green if the time is within an acceptable defined range, or red if the holding time is outside of the defined range). Persidsky additionally teaches the device includes an I/O for communicating with an external computing platform such as a smart phone or laptop to allow for data visualization and processing (Paragraph 0227). However, Persidsky does not specifically teach a measuring unit that measures an oxygen circulation time representing a time required for oxygen taken into a body of the subject by resumption of breathing by the subject to reach a predetermined site. Ando teaches a measuring unit (Circulation time measurement device 10, Fig. 1; Circulation time calculation unit 12, Fig. 2) that measures an oxygen circulation time representing a time required for oxygen taken into a body of the subject by resumption of breathing by the subject to reach a predetermined site (Paragraph 0010—circulation time calculation unit measures oxygen delivery circulation time based on a time difference between a first time in the air flow signal and a second time in the signal corresponding to resumption of breathing; Paragraph 0033—The oxygen delivery 
Regarding claim 2, Persidsky and Ando teach the biometric information measuring apparatus according to claim 1. Persidsky additionally teaches a detecting unit (Displacement sensor 146, angle sensor 148, Fig. 7) that detects whether the subject is breathing (Paragraph 0023—utilize signal processing from the angle sensor output for deriving a filtered breath signal; Paragraph 0024—compute a filtered breath signal detected by a breath training device for comparing against a chosen breath pattern; Paragraph 0224—breath training device can be worn around the user’s waist or chest for tracking breathing), wherein the notification unit issues the notification to resume breathing when an elapsed time from when the detecting unit detects a stoppage of breathing of the subject reaches the specified time (Fig. 134— display may show a current breath hold time 470 as well as the min breath hold time 454 and max breath hold time 456 such that the remaining time until the subject is meant to stop breathing is apparent to the subject and breath hold indicator will change colors if maximum breath hold time is exceeded to indicate that breathing should resume).
Regarding claim 3, Persidsky and Ando teach the biometric information measuring apparatus according to claim 2. However, Persidsky does not specifically teach wherein the measuring unit measures the oxygen circulation time when the breathing of the subject is detected by the detecting 
Regarding claim 4, Persidsky and Ando teach the biometric information measuring apparatus according to claim 2. However, Persidsky does not specifically teach wherein the detecting unit detects whether the subject is breathing by detecting an airflow in a mouth or nose of the subject. Ando teaches wherein the detecting unit detects whether the subject is breathing by detecting an airflow in a mouth or nose of the subject (Paragraph 0033—an air flow signal is measured by an air flow sensor for detecting the state of breathing; Paragraph 0039—the air flow signal can be measured by using a pressure signal attached to the nose of the subject). It would have been obvious to one having ordinary skill in the art at the time of filing to perform a simple substitution of the detection units of Persidsky and Ando, as either type of sensor is capable of measuring the breathing of a subject.
Regarding claim 6, Persidsky and Ando teach the biometric information measuring apparatus according to claim 2. Persidsky additionally teaches wherein the detecting unit detects whether the subject is breathing by detecting a movement of a chest of the subject (Paragraph 0024—the breath training device can include an angle sensor and displacement sensor for tracking changes in posture and body movements such as trunk circumference to measure inhalation and exhalation).

Regarding claim 8, Persidsky and Ando teach the biometric information measuring apparatus according to claim 7. However, Persidsky does not specifically teach wherein the measuring unit measures the oxygen circulation time when the receiving unit receives information indicating that the subject starts breathing after the notification to resume breathing is issued. Ando teaches wherein the measuring unit measures the oxygen circulation time when the receiving unit receives information 
Regarding claim 11, Persidsky and Ando teach the biometric information measuring apparatus according to claim 1. Persidsky additionally teaches wherein the notification unit notifies the subject to stop breathing and issues the notification to resume breathing when an elapsed time from the notification to stop breathing reaches the specified time (Paragraph 0321—breath parameters control panel can include a timeline and a live stats box for tracking a user’s breaths and monitoring their stats relative to specified parameters for min/max inhale time, min/max breath hold time, min/max exhale time; Paragraph 0331—if breath holding time is within the acceptable range, provides a positive indicator so that the user may resume breathing; Fig. 134—display may show a current breath hold time 470 as well as the min breath hold time 454 and max breath hold time 456 such that the remaining time until the subject is meant to stop breathing is apparent to the subject; Fig. 146—Retention after exhalation zone 402 is a blank gap between inhalation and exhalation zones which notify the user when to hold their breath and when they should resume breathing; Paragraph 0354—the user is told “Hold Breath” as in Fig. 152).
Regarding claim 12, Persidsky and Ando teach the biometric information measuring apparatus according to claim 11. However, Persidsky does not specifically teach wherein the measuring unit measures the oxygen circulation time after the notification unit issues the notification to resume 
Regarding claim 13, Persidsky and Ando teach the biometric information measuring apparatus according to claim 11. However, Persidsky does not specifically teach wherein the measuring unit continuously measures the oxygen circulation time after the notification unit issues the notification to resume breathing. Ando teaches wherein the measuring unit continuously measures the oxygen circulation time (Fig. 5—graphs 3C and 3D measure an air flow signal and the oxygen saturation signal, which together are used to calculate an oxygen circulation time, through multiple periods of stop and start of breathing, suggesting continuous measurement; Paragraph 0088—it is possible to continue the measurement of the LFCT on a daily basis without difficulty as well as to display not only the LFCT at a single point in time but also graphs showing changes in the LFCT in a predetermined period) after the notification unit issues the notification to resume breathing (Paragraph 0039—In the present embodiment, as the oxygen delivery circulation time of blood, a lung-to-finger circulation time (LFCT) that means a time for which oxygen is delivered from the lung to the fingertip of the subject is used; Paragraph 0055—the LFCT is measured using the behavior of the air flow signal at the time of 
Regarding claim 14, Persidsky and Ando teach the biometric information measuring apparatus according to claim 12. However, Persidsky does not specifically teach wherein the measuring unit measures the oxygen circulation time after elapse of a predetermined time after the notification unit has issued the notification to resume breathing. Ando teaches wherein the measuring unit measures the oxygen circulation time after elapse of a predetermined time after the notification unit has issued the notification to resume breathing (Fig. 5—graphs 3C and 3D measure an air flow signal and the oxygen saturation signal, which together are used to calculate an oxygen circulation time, through multiple periods of stop and start of breathing, suggesting continuous measurement; Paragraph 0088—it is possible to automatically measure the LFCT by extracting the waveform showing the period of stop and resumption of breathing from the air flow signal and analyzing the cross-correlation with the oxygen saturation signal). In particular, Ando teaches the ability to measure the oxygen circulation time continuously and automatically, such that the measuring unit measures the oxygen circulation time after elapse of a predetermined time, in this case 0 seconds (i.e. automatically), after the notification unit has issued the notification to resume breathing, which would be encompassed in the continuous measurement of the oxygen circulation time. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the breath training device of Persidsky with the circulation 
Regarding claim 15, Persidsky and Ando teach the biometric information measuring apparatus according to claim 11. Persidsky further teaches wherein the notification unit notifies the subject of a remaining time until the notification to stop breathing is issued (Paragraph 0321—breath parameters control panel can include a timeline and a live stats box for tracking a user’s breaths and monitoring their stats relative to specified parameters for min/max inhale time, min/max breath hold time, min/max exhale time such that the chosen parameters are displayed on the screen along with the breath timeline, allowing the subject to see the time remaining to reach a given parameter minimum; Fig. 146—Retention after exhalation zone 402 is a blank gap between inhalation and exhalation zones which notify the user when to hold their breath and when they should resume breathing, as well as how much time remains for each action).
Regarding claim 16, Persidsky and Ando teach the biometric information measuring apparatus according to claim 1. Persidsky further teaches wherein the notification unit notifies the subject of a remaining time until the specified time is reached while the subject is holding breath (Paragraph 0321—breath parameters control panel can include a timeline and a live stats box for tracking a user’s breaths and monitoring their stats relative to specified parameters for min/max inhale time, min/max breath hold time, min/max exhale time such that the chosen parameters are displayed on the screen along with the breath timeline, allowing the subject to see the time remaining to reach a given parameter minimum; Paragraph 0331—if breath holding time is within the acceptable range, provides a positive indicator so that the user may resume breathing, if not yet within the specified range, provides a negative indicator; Fig. 146—Retention after exhalation zone 402 is a blank gap between inhalation and exhalation zones which notify the user when to hold their breath and when they should resume breathing, as well as how much time remains for each action).

Regarding claim 18, Persidsky and Ando teach the biometric information measuring apparatus according to claim 1. However, Persidsky does not specifically teach wherein the measuring unit measures the oxygen circulation time using an oxygen saturation indicating an oxygen concentration of blood at a predetermined site of the subject. Ando teaches wherein the measuring unit measures the oxygen circulation time using an oxygen saturation indicating an oxygen concentration of blood at a predetermined site of the subject (Paragraph 0033—The oxygen delivery circulation time of blood is a time from the start of breathing of a subject to a time, at which blood oxygenated by oxygen inhaled by the breathing is delivered by the blood flow to reach a predetermined position; Paragraph 0039—In the present embodiment, as the oxygen delivery circulation time of blood, a lung-to-finger circulation time (LFCT) that means a time for which oxygen is delivered from the lung to the fingertip of the subject is used, where the oxygen saturation signal can be measured using a pulse oximeter attached to the fingertip of the subject for example). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the breath training device of Persidsky with the circulation measuring unit of Ando in order to predictably improve the ability of the device to be used not only as a therapy system but also as a diagnostic.
Regarding claim 19, Persidsky and Ando teach the biometric information measuring apparatus according to claim 18. However, Persidsky does not specifically teach wherein the measuring unit measures the oxygen circulation time using the oxygen saturation indicating the oxygen concentration of blood in a finger of the subject as the predetermined site of the subject. Ando teaches wherein the 
Regarding claim 20, Persidsky and Ando teach the biometric information measuring apparatus according to claim 1. Persidsky further teaches an input device that receives an operation by the subject or a measurer who measures biometric information on the subject (Input devices 172, angular sensor 148 and/or displacement sensor 146, Fig. 6); and a display device that displays the notification to resume breathing (Display device 168, Fig. 6). In particular, it may be seen that chest movement or postural movement as measured by the sensors or use of the input device may be considered operations performed by the subject.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Persidsky in view of Ando as applied to claims 1-4, 6-8, and 11-20 above, and further in view of Takahashi (JP 2016140553 A).
Regarding claim 5, Persidsky and Ando teach the biometric information measuring apparatus according to claim 2. However, neither Persidsky nor Ando specifically teach wherein the detecting unit detects whether the subject is breathing by detecting a change in an amplitude of a pulse wave of the subject. Takahashi teaches a respiration determination apparatus (Abstract) wherein the detecting unit (Biological detection means 40 for detecting a pulse wave signal, Fig. 1) detects whether the subject is breathing by detecting a change in an amplitude of a pulse wave of the subject (Description—.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Persidsky in view of Ando as applied to claims 1-4, 6-8, and 11-20 above, and further in view of McGonigle (U.S. 20150119720 A1).
Regarding claim 9, Persidsky and Ando teach the biometric information measuring apparatus according to claim 1. However, neither Persidsky nor Ando specifically teach wherein the measuring unit measures the oxygen circulation time when a period from when the notification unit issues the notification to resume breathing to when the subject resumes breathing is within a predetermined period. McGonigle teaches a system for detecting held breath events (Abstract) wherein the measuring unit measures a parameter when a period from when the subject is expected to resume breathing to when the subject resumes breathing is within a predetermined period (Paragraph 0106—in some embodiments, monitor may stop posting the respiration rate based on how long the held breath event has persisted…if the event has occurred for longer than a threshold duration, monitor may cease posting of respiration rate values). In particular, McGonigle teaches that the system continues to measure a parameter if the time to resume breathing occurs within a predetermined period. As such, it may be 
Regarding claim 10, Persidsky and Ando teach the biometric information measuring apparatus according to claim 1. However, neither Persidsky nor Ando specifically teach wherein the measuring unit stops measuring the oxygen circulation time when a period from when the notification unit issues the notification to resume breathing to when the subject resumes breathing exceeds a predetermined period. McGonigle teaches a system for detecting held breath events (Abstract) wherein the measuring unit stops measuring the oxygen circulation time when a period from when the notification unit issues the notification to resume breathing to when the subject resumes breathing exceeds a predetermined period (Paragraph 0106—in some embodiments, monitor may stop posting the respiration rate based on how long the held breath event has persisted…if the event has occurred for longer than a threshold duration, monitor may cease posting of respiration rate values). In particular, McGonigle teaches that the system ceases to measure a parameter if the time to resume breathing exceeds a predetermined duration of time. As such, it may be seen that a combination of Persidsky, Ando, and McGonigle would teach wherein the measuring unit stops measuring the oxygen circulation time when a period from when the notification unit issues the notification to resume breathing to when the subject resumes breathing exceeds a predetermined period, as Persidsky and Ando sufficiently teach the measurement 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912.  The examiner can normally be reached on M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALR/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791